Earl Warren: Number 49, Florida Lime & Avocado Growers, Inc., Appellants versus Jacobsen, Director of the Department of Agriculture of California. Mr. Fourt, you may continue.
John Fourt: Mr. Chief Justice and Honorable Associate Justices. At the time of adjournment, we were discussing the precise acts or conduct of appellee with regard the appellant. Specifically was the notice which is given by the appellee to the appellants upon the ascertainment that certain avocados do not comply with the state statute. Plaintiff's exhibit 22 shows this type of notice. 1874 lots of avocados were inspected and 361 were found to be out of compliance. Our position is that this notice is informational. The results of the oil tests were given and the appellants were informed that they could recondition the non-complying avocados, that is cull them out. Yes?
Charles E. Whittaker: (Inaudible)
John Fourt: Yes. It's a record on 441 that the appellants could transship the non-complying avocados out of the State or that the avocados could be diverted to non-human food uses. Two things then were present, appellant was informed that certain logs of avocados failed to comply with state law and the statute was substantially described to the appellant. He was given notice of the contents of the state statute. This then did not constitute the type of action required to show a trespass or personal misconduct by the appellee. Nothing then existed except the statute itself plus the announcement by appellee that he stood ready to perform his duty. The court below held --
Hugo L. Black: So this was a violation notice, wasn't it? Marked violation notice?
John Fourt: That is correct.
Hugo L. Black: What he had then was a notice that he had violated the law and he didn't do something, I assume that nothing that he does here, wasn't it?
John Fourt: That is correct. What would be done if he did nothing? Would be that abetting proceedings would be filed forthwith in a Superior Court of the State of California. Now--
Charles E. Whittaker: Now, suppose the law is invalid and violates the Federal Constitution, would you say that -- that they made under those circumstances wouldn't -- couldn't be utilized on the basis of our suit against the officer?
John Fourt: Our position is that something further would have to occur before a case or controversy would arise.
Hugo L. Black: I suppose he let him come and get it?
John Fourt: That if -- I take it that -- I further step the lot would be seized by the State.
Hugo L. Black: And he supposed they had seized it?
John Fourt: Yes. Here's a controversy would immediately arise at that point and actual interference with the appellant's operation would occur at that moment. A threat of arrest would create such a controversy.
Charles E. Whittaker: What about a stretch to take his property and unless he abides by law that we are assumed unconstitutional?
John Fourt: Notwithstanding that the appellee would have no protection under state law at that time. Nevertheless, appellee has done nothing to prevent the appellant from doing anything he wishes to. If the appellant does anything more, something may happen. But at that moment, nothing has happened. That moment, this notice was given to him.
Charles E. Whittaker: Well, this is for -- (Inaudible) notice to him that his possessions are both unlawful acts?
John Fourt: That he is being warned that this lot constitutes a public nuisance and it's subject to -- for abatement proceedings in the Superior Court. At that moment, as we construe California law, he is not subject to arrest. Not subject to an action for civil penalties, not subject to an action for injunction to prevent if moving the lot. At that moment, nothing has happened. He is not in violation of law, he is subject to proceedings to be inaugurated by the enforcement officer.
Hugo L. Black: Well, this notice doesn't tell not on the country those on that -- that mere possession is an unlawful act, does it?
John Fourt: That is correct. But that is not the appellees' action. That is the action of the statute. He is describing informing the appellants what the statute provides.
Charles E. Whittaker: But he had no constitutional basis under that statute, then, is he not personally offending?
John Fourt: He is offending the statute, may it please the Court, not the appellees' actions or orders. Now, it may be that this is enough to constitute a case of controversy, but we do not believe it does at that moment.
Charles E. Whittaker: I thought you were arguing that. There was no -- this was therefore effective statute, an enactment of the State without extent?
John Fourt: That is correct. That until something more is given, some more action is taken by the appellee, that then there is no personal grievance between the parties before the Court and that this is representational action against the appellee as a representative of the State of California in this violation of the Eleventh Amendment.
Earl Warren: Well, Mr. Fourt, didn't you actually start the process of enforcement in this statute against the -- the appellant in motion when you served this notice upon him?
John Fourt: That is correct.
Earl Warren: Definitely, that was the first step in the procedure of abatement, and he may -- it may be that he would have to take some other step or do something or not do something before you would take a second one but you did actually start the abatement proceeding in motion, did you not, when you served this prerequisite order on him?
John Fourt: That is correct. Perhaps even more so, we commenced the enforcement procedure when the avocados were inspected. Then, the next step was giving of the notice. The next step if the appellants had not transshipped would have been abatement procedures or some other enforcement action.
Earl Warren: But I suppose, this notice is a prerequisite to the -- the judicial proceeding of abatement, is it not?
John Fourt: No, it is not.
Earl Warren: Could you do it without that?
John Fourt: Yes.
Earl Warren: Why do State do it?
John Fourt: As a convenience to the industry, the industry, both appellants and the California handlers, desire to comply with California law that they just get into unnecessary difficulty if they can't easily and conveniently abide with the law. This is a courtesy notice to them. From our viewpoint, it is necessary because of limited enforcement in them.
Hugo L. Black: Your notice, it seems to me, be this, if you don't sign this paper for you to require with provisions with the California law as, they say is unconstitutional, something they have to, isn't that right?
John Fourt: That the --
Hugo L. Black: Or is it? Is it or not?
John Fourt: We do not interpret this provision. Ordinarily, the person in possession of the lot is a truck driver or the handler for example --
Hugo L. Black: But he had to take it out of the State I guess is subjected to this law, didn't he?
John Fourt: Oh, yes. That is correct. But this signature provision is to make sure that the person in possession, not necessarily the owner of the lot, acknowledged that he received the notice.
Hugo L. Black: But it also said, I hereby agree to comply with the provisions of the California Agricultural Code.
John Fourt: That is correct. If the truck driver will do so, then that solves the problem as far as the California enforcement authorities are concerned.
Hugo L. Black: What you have then is, isn't it, the abatement of a salesman, which is probably there in the violation of the law and he doesn't take it out of the State. You're going after to him, and in the process, you're going after that property?
John Fourt: That is correct.
Hugo L. Black: Why in that case a controversy? I don't think it was that (Inaudible)?
John Fourt: We view the same facts slightly differently. We believe this had been a restatement of statute -- the California statute and we are merely informing the appellants of the content of that statute. Now, the Court views it as a definite threat that this will occur by the appellee and we just need to --
Hugo L. Black: Do you think it -- don't you think it would have occurred?
John Fourt: It is hypothetical, what would have occurred.
Hugo L. Black: Well, what the -- why did you give them the notice for then?
John Fourt: In order to suggest to him that he cull the fruit or divert it out of State.
Felix Frankfurter: What are the sanctions for your act? What is -- what are the consequences of disobedience?
John Fourt: A misdemeanor criminal prosecution and action for a civil penalties where the civil penalty maybe $100 to $500 for each violation, an action for injunction to prevent future violations, seizure of the lot together with abatement proceedings filed in the state court.
Felix Frankfurter: And the assumption of your argument is that the appellant is not just divided in thinking that one of those proceedings, at least one, would be started against him. Isn't that the assumption of your argument?
John Fourt: No, we assume, he will believe that and we -- that -- so that is a fact.
Felix Frankfurter: And that is not -- then that is reasonably and hypothetically?
John Fourt: That is correct. The point is that that representation is made by the statute not by the appellee.
Felix Frankfurter: Well, but it may not assume that the law enforcing authorities of California neither enforce the law?
John Fourt: That is correct.
Felix Frankfurter: Then, where is the -- what's the line, what's the gap?
John Fourt: The Court should not assume that the California officers will enforce an unconstitutional law. They are under obligation to comply with federal law as well as state law.
Felix Frankfurter: And you think the local district attorney or city solicitor or whatever it's called or the person who brings (Inaudible) proceeding will establish that as a law, and our decisions decide the statute is unconstitutional and therefore would not enforce it?
John Fourt: He should if he --
Felix Frankfurter: They're not expecting -- they're not expecting a little too much?
John Fourt: Well, that is indeed expecting a high degree of duty.
Earl Warren: But you would have been -- then you have benn enforcing since the 1920s, haven't you?
John Fourt: Yes. Since 1925.
Earl Warren: Is there any reason to believe that in this particular case, the state wouldn't enforce it, where they have been enforcing it for almost 40 years?
John Fourt: No, no. Except to point out that as to these appellants, they did not commence marketing avocados in California since -- until 1954. So that, only in 1954, 1955, 1956 and 1957, has the California officials encountered a problem of avocados imported into the State from Florida.
Felix Frankfurter: Is there a suggestion that California law enforcement authorities would be more lenient to Floridian rather than California?
John Fourt: No, perhaps, my answer to Justice Brennan yesterday might lead to that inference. The reason that this appellants have a -- or more successful of marketing avocados in California than the California handlers is because as appellants state in their complaint, they have made extreme efforts to comply with California law. And that perhaps undoubtedly is not true of the California handlers. Our position is the statute is neutral.
William J. Brennan, Jr.: You don't think the quality of the avocados has anything to do with it?
John Fourt: No, your Honor.
William O. Douglas: But Mr. Fourt, is there any authorities who noticed the said statute?
John Fourt: None.
William O. Douglas: And if the statute is unconstitutional, then is there any lawful authority to record it.
John Fourt: In the absence of statute, as we construe the order -- or this notice, the notice would be valid, that is unlawful. That is the notice of itself imposes no sanction on the appellants, the notice of itself does not interfere with the appellants' marketing of avocados in California.
William O. Douglas: What authority in that statute would you have (Inaudible) the handler of the -- with possession of these avocados (Inaudible)?
John Fourt: That fact was present by virtue of the statute standing on the books, if in lieu of this notice, we could just seize the avocados or file some type of litigation against the appellants to punish them for doing something in violation of state law.
Potter Stewart: Well, this notice is hard, and on there, it calls your attention to the fact of the statutes on the books, isn't it, this notice is a result of a finding that a specific shipment violates that statute.
John Fourt: That is correct. Our position is that that is also informational and that the appellants are notified which avocados comply with state law and which avocados do not.
Potter Stewart: And you also told that they don't get rid under freedom of the trade, but they're going to be prosecuted.
John Fourt: That is correct. The Action --
Earl Warren: Is this your main argument Mr. Fourt? Do you -- do you want to be in the position always as a result of this case, so that you can say that when you -- when you send people notices of this kind, that you are not enforcing the Act of California or -- or is it your main argument that -- that the Act is constitutional? Is this a make way argument or -- or what? Are you interested in the constitutionality of the act or -- or in this particular procedure, so that you can proceed at least this far at all times with people?
John Fourt: Yes, it is the latter argument that -- that insofar as the record in this case is concerned, there is no case that counters his submission to justify a court inquiring the constitutionality of the statute.
Earl Warren: So, you would want him either to be arrested, but you would want his property actually seized as a matter of -- of procedure before, before he can get any relief at all?
John Fourt: That is correct for a threat, an actual threat. A statement by an officer of that such would occur, personally that is that the officer would do so.
Charles E. Whittaker: Do you mean (Inaudible)?
John Fourt: A direct threat saying, “Do this or you would be arrested or do this or I will seize the lot.” Now, it may well be that the --
Earl Warren: Isn't the notice tantamount to that?
John Fourt: It may well be. If so then, a case of controversy exists.
Charles E. Whittaker: (Inaudible) or sale of those lots will be illegal?
John Fourt: That is correct. As --
Charles E. Whittaker: It is unlawful for him to move them.
John Fourt: That is correct. He can't do anything with the avocados except recondition or -- or try to put them out of the State.
Charles E. Whittaker: But we've already observed that (Inaudible).
John Fourt: Or to -- or to point out to -- to colander, that is correct.
Charles E. Whittaker: (Inaudible)
John Fourt: Yes. Turning to one further matter which is before the Court. The appellants maintain that the appellees' maintained that the appellant's case is not within the equity jurisdiction of the District Court. This was our principal ground for our motion to dismiss in the District Court. Before a federal -- a federal chancellor will interfere with the enforcement of state laws, the plaintiff must show irreparable injury both great and immediate. Spielman Motors Company versus Dodge, 295 in the United States reports. This Court has held that this requirement is a strict test. American Federation of Labor versus Watson in 327 of the United States. The policy behind this strict test was best stated by Justice Cardozo in Hawks versus Hamill in 288 of the United States report. Only a case of manifest oppression will justify a federal court in laying such a check upon administrative officers acting (Inaudible) in a conscientious endeavor to fill their duty to the State. A prudent soft restraint is called for such time if State and national functions are to be maintained in stable equilibrium. Reluctance there has been to use the processing of federal courts in restraint of state officials, though the rights asserted by the complainants are strictly federal in origin. This argument regarding equity jurisdiction assumes that the District Court has jurisdiction to dispose of the entire case, has the jurisdiction to rule on the merits. It questions whether the District Court in the exercise of a sound discretion sitting in equity should issue an injunction restraining the state officers in enforcing this case. What are the appellants' operations here? The appellants handle and sell limes, mangoes, tomatoes, potatoes growing out in Florida. The appellants market these various products throughout the United States. No claim is made that the entire volume of avocados available to the appellants, it can not be disposed off. The picture presented by appellants even when State is favorably to them shows that in one of their markets, California, appellants said they market a substantial volume of one of their products, avocados; they hesitate to increase the volume of this fruit because it may not meet the California standard. No present irreparable injury appears. This appears mainly as far as substantial hold is concerned that it looks to the future. At most, all that the appellants desire here is to rearrange their present distribution of sales. The direct appeal is to show that the appellants at any time had been charged with a crime or a judicial action has been brought against them. We believe that these facts are now at least to the facts in Spielman Motor Sales Company which involved a retail sales dealer, automobile dealer in New York. And the state law to which he was objecting control the manner in which he operates his business, that is, granting discounts and full disclosure to the purchases of automobiles. This Court pointed out that he was not put out of business by the statute and that he -- there was no serious interference with his business. Therefore, that the District Court, although it passed on the constitutional validity of the state statute, in the effect, abused his discretion in not passing on its equitable jurisdiction first. To state a case in equity in a case of this action, appellants must show that the interference by the state statute is indeed serious. If the Court finds that this interference is not a sufficient gravity to justify the extraordinary remedy of an injunction, then, we suggest that the Court may wish to remand the case to the District Court with a request that the District Court consider its appellant's -- its equitable jurisdiction to see if appellant's case does state a case in equity. However, we feel that on this case which on the record is complete here that the lack of equity is so strong that the Court as it did in Spielman may wish to reverse with instructions to dismiss on the --- for the grounds of lack of equity.
Earl Warren: Mr. Ferguson.
Isaac E. Ferguson: In the moment that I have left u an reverting it to the question of the jurisdiction of the appeal, the argument seems to boil down to one point. Appellants claim that the California statute, as applied to them, conflicts with the federal market agreement and the regulations adopted thereunder for the marketing of Florida avocados. Appellee contends that this is not a claim of unconstitutionality. I remind the Court in particular of the series of cases recently decided in which various state enactments relating to labor relations have been held by this Court to be unconstitutional and invalid, because of conflict with the National Labor Relations Act as impinging upon the Federal Regulation. Most of these cases have come to this Court on appeal from state courts, which yesterday I mentioned one that came here on appeal from a three-judge District Court, American Federation of Labor versus Watson and the jurisdiction of the District Court was upheld and the jurisdiction was entertained of the appeal, which in that respect, is exactly the situation in this case.
Charles E. Whittaker: (Inaudible)
Isaac E. Ferguson: Yes, Your Honor. Exactly, exactly.
Charles E. Whittaker: The Marketing Act points (Inaudible) constitutional question here that the State statute is unconstitutional (Inaudible).
Isaac E. Ferguson: As applied to the avocados which are marketed under the federal regulation that was void in the state act in that application.
Hugo L. Black: Which provision of the Constitution?
Isaac E. Ferguson: The Supremacy Clause.
Hugo L. Black: You are referring to the one -- does the Constitution say, does the Constitution as the law say that should be the supreme law of the land?
Isaac E. Ferguson: Yes Your Honor.
Hugo L. Black: And that's what we --
Isaac E. Ferguson: We're talking about a law in the regulation of interstate commerce, the validity of which is -- and upheld and unquestioned. When that law is enforced, no state law can overwrite it, as in this case is done by the California statute.
Charles E. Whittaker: (Inaudible)
Isaac E. Ferguson: It's absolutely mandatory.
William O. Douglas: Do you have any in charge for this violation of state law? Is there any in charge to this violation of state laws in your state constitution?
Isaac E. Ferguson: No, Your Honor. No, the grounds are the Federal Constitution.
William O. Douglas: No State --
Isaac E. Ferguson: It is the Federal Constitution that maintains free trade among the states. And as this Court has had occasion to say many times, that is one of the most important reasons for the adoption of the Federal Constitution. So that this case, even though it relates to exotic fruit as my friend has said, it relates also to one the most vital functions of the Federal Constitution. Thank you.